          Case 1:15-cv-07488-CM-RWL Document 865 Filed 08/13/19 Page 1 of 1


                                  GARWIN GERSTEIN & FISHER LLP
BRUCE E. GERSTEIN
                                             COUNSELORS AT LAW                       SIDNEY L. GARWIN
SCOTT W. FISHER                               WALL STREET PLAZA                        (1908-1980)
JOSEPH OPPER                               88 PINE STREET, 10TH FLOOR                         --
NOAH H. SILVERMAN                                                                    ANNA TYDNIOUK
                                             NEW YORK, N.Y. 10005                    AAKRUTI VAKHARIA
KIMBERLY M. HENNINGS
ELENA K. CHAN                                  TEL: (212) 398-0055
JONATHAN M. GERSTEIN                          FAX: (212) 764-6620
DAN LITVIN



                                                         August 13, 2019

   Via Federal Express

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

            RE:        In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-CM-RWL

   Dear Judge McMahon:

          We write concerning the October 9, 2019 date set for the Final Pre-Trial Conference.
   ECF No. 863. Plaintiffs will of course be present and ready for the Final Pre-Trial Conference on
   any date the Court sets. However, October 9, 2019 is Yom Kippur which several of Plaintiffs’
   counsel observe. Accordingly we respectfully request that the Final Pre-Trial Conference be
   rescheduled to any subsequent date.


                                                           Respectfully submitted,


                                                           /s/Dan Litvin
